Citation Nr: 1634894	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  12-13 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active duty service from January 1968 to January 1971, with subsequent service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a higher rating for the Veteran's bilateral hearing loss. 

In the August 2013 remand and in the February 2016 remand, the Board noted that the issue of entitlement to eligibility for educational benefits had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This issue is addressed in a separate decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In the July 2016 informal hearing presentation, the Veteran's representative noted that the Veteran had withdrawn his appeal for a compensable rating for bilateral hearing loss in a statement dated in May 2016.

2. The most probative evidence of record demonstrates that the Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The appeal of the issue of entitlement to a compensable rating for bilateral hearing loss has been withdrawn, and this appeal is dismissed.  38 U.S.C.A.
§§ 7105(b), (d) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for the assignment of a TDIU rating have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  For the issue decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in September 2013.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran, and the VA examinations in 2011, 2013, 2014, and 2016 assessed the impact of the Veteran's service-connected disabilities on his ability to work.  The Board notes that these VA examinations included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  The Board also notes that in a July 2016 informal hearing presentation, the Veteran's representative requested a remand in order to obtain a new examination of the Veteran's hearing loss as it bears on his ability to secure and follow a substantially gainful occupation, noting that the representative had previously submitted arguments as to the inadequacies of the most recent examination.  The representative also indicated that while the Veteran stated that his inability to work was not due to his service-connected disability, as a layperson he was not necessarily qualified to render an opinion as to the source of his occupational difficulties.  Review of the record, however, including VA examinations which have been found to be adequate herein, have not shown or suggested that the Veteran's hearing loss and/or tinnitus render him unable to secure or follow substantially gainful employment.  Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

In August 2013, the Board remanded this matter for additional development.  In February 2016, the Board again remanded this matter in order to obtain any outstanding treatment records from the appropriate VA Medical Center, request from the Veteran identifying information regarding any relevant medical records and obtain such records, and provide the Veteran a VA audiological evaluation.  Review of the record shows that there was substantial compliance with the August 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

1.  Compensable Rating for Bilateral Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c). 

In a July 2016 informal hearing presentation, the Veteran's representative noted that in a May 2016 statement, the Veteran indicated that "Recent hearing tests do not justify a rate increase.  Therefore I am not continuing the hearing appeal."  The Board thus finds this issue to be withdrawn and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the appeal for a compensable rating for bilateral hearing loss is dismissed.

2. TDIU

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(b).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Service connection has been granted in this matter for tinnitus, rated as 10 percent disabling, and bilateral hearing loss, rated as 0 percent disabling; thus, the Veteran has a combined disability rating of 10 percent, effective from June 29, 2007.  He does not meet the minimum regulatory requirement to be considered for entitlement to a TDIU under 38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may be granted, in exceptional cases, when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. 
§§ 3.321(b), 4.16(b). 

Where, as here, the Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16 (a), rating boards should refer to the Director, Compensation Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board is precluded from granting an extraschedular evaluation in the first instance, but must consider referral.  See Kuppamala v. McDonald, No. 14-2449 (Vet. App. Dec. 30, 2015).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age which would justify a TDIU.  38 C.F.R. §§ 3.341 (a), 4.19.  Consequently, the only remaining question in this case is whether there is plausible evidence the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extraschedular evaluation during the course of the appeal.  38 C.F.R. § 4.16 (b). 

After weighing the medical and lay evidence of record, the Board finds that the criteria for referral of TDIU on an extraschedular basis are not met.  38 C.F.R. 
§ 4.16(b).  The negative evidence of record outweighs the positive evidence of record in support of the TDIU claim.

A review of the record shows that the Veteran has indicated that he has been unemployed since 2006.  He contends that since then he has attempted to reapply for VA educational benefits to gain new knowledge and skills for obtaining employment, but that benefits were granted and then revoked.  He also indicated in his claim that he did not have any service-connected disabilities that prevented him from securing or following any substantially gainful occupation, and that he had "had no responses to applications (10 years)".  He also wrote that "claim is not due to disability", and responded "no" to the question of whether he left his last job because of his disability.  Finally, in the remarks section, the Veteran indicated that his inability to gain employment was not related to disability, and that he had been submitting applications/resumes for 10 years with no results and he expected the trend to continue.  

In a 2011 VA examination, the Veteran noted prior work as a bookkeeper and accountant.  The examiner found no significant effects on his occupation or usual daily activities.  On a VA examination in December 2013, the examiner found that the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work, and that he reported it was difficult to distinguish what was being said if there were a lot of people in the room.  The examiner also found that the Veteran's tinnitus impacted ordinary conditions of daily life, including ability to work, and that he reported it was bothersome because it did not subside, even at night.  Further, on VA examination in September 2014, the examiner indicated that the Veteran's hearing loss did not impact ordinary conditions of daily life, including ability to work, but responded "yes" to the question of whether his tinnitus impacted his ordinary conditions of daily life, including ability to work, noting that the Veteran had to listen more closely and longer for sounds outside and to spoken words.  In a December 2016 VA examination, the Veteran reported that the impact on his ability to work and the ordinary conditions of life was that he had a loss of enjoyment and lack of sleep.  

While acknowledging that the Veteran's bilateral hearing loss and tinnitus may impair his ability to work to some extent, the Board finds that the evidence does not present evidence such that referral is required.  The VA examiners, based on the Veteran's reports, noted that the Veteran had to listen more closely and experienced loss of enjoyment and lack of sleep.  Without more, this does not rise to the level of being unable to secure or follow a substantially gainful occupation.  Based on the foregoing, the Board finds that criteria for TDIU or referral for a TDIU are met.  In making its determination, the Board considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for a TDIU rating must be denied.  Gilbert, 1 Vet. App. at 53.


ORDER

The appeal for a compensable rating for bilateral hearing loss is dismissed.

Entitlement to a TDIU rating is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


